Citation Nr: 1613812	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-36 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's appeal initially included the issue of entitlement o service connection for a bilateral eye disorder, but the Board dismissed that claim in a June 2015 decision.  

The Board remanded the issue on appeal for further development in June 2015.  That development was completed, and the case was subsequently returned to the Board for appellate review.

Thereafter, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA), which was provided in November 2015.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2015).   

The Veteran responded to the VHA opinion in January 2016 with an additional statement in support of his claim, and he requested that the case be remanded to the RO for consideration of that statement in the first instance.  The Board does acknowledge that the statement has not been considered by the RO.  However, the Veteran's lay statement is merely duplicative of evidence already of record and considered by the RO, as he simply reiterated his previous contentions. Therefore, the Board does not need to remand the case to the RO for initial consideration of any new evidence. See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010).

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's hearing loss did not manifest in service or within one year thereafter and is not otherwise causally or etiologically related to his military service.  


CONCLUSION OF LAW

Hearing loss was not incurred in service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the RO provided the Veteran with a notification letter in April 2011, prior to the initial decision on the claim in June 2012.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the April 2011 letter satisfied the notice requirements.  In this regard, the letter informed the Veteran of the information and evidence needed to substantiate his claims for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any additional, available records that are pertinent to the claim decided herein.

Indeed, on remand, the AOJ contacted the Veteran in July 2015 to provide him the opportunity to authorize the release of the private treatment records and identify any other outstanding treatment records.  In January 2016, the Board also provided the Veteran another opportunity to submit additional evidence in response to the November 2015 VHA opinion.  However, the Veteran did not submit any additional medical evidence or provide any authorization for VA to obtain additional medical records on his behalf.

The Board notes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).  Therefore, the Board finds that the Veteran has not adequately authorized the release of any other available, outstanding records that are relevant to the claim being decided herein.  

Moreover, the February 2015 private audiogram itself does not reference any prior treatment or future appointments, and the Veteran testified in February 2015 that he had not seen a private physician for his hearing loss since his separation from service.  Thus, there is no also indication of record that the Veteran sought treatment at any time other than the February 2015 audiogram.  

The Veteran was also afforded VA examinations in March 2012 and September 2015, and the Board secured a November 2015 VHA opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the November 2015 VHA opinion is adequate to decide the claim.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a rationale for his opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Moreover, as previously noted, the appellant was afforded an opportunity to present testimony at a hearing before the Board in February 2015.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board also finds that the AOJ has complied with the Board's June 2015 remand directives.  The Board remanded this case to request the Veteran's authorization to obtain private treatment records, secure any outstanding VA treatment records, and afford him a VA examination.  As discussed above, the AOJ provided the Veteran the opportunity to identify any outstanding treatment records and specifically requested his authorization to release the private treatment records.  However, the Veteran did not respond.  In addition, the Veteran was afforded a VA examination in September 2015, and the Board later obtained a VHA opinion in November 2015.  

With regard to obtaining the outstanding VA treatment records, the Board notes that the AOJ associated the most recent Houston VAMC and Galveston CBOC treatment records with the electronic claims file in July 2015 and September 2015.  Those records do not include any medical records from the Texas City OPC; however, the Houston VAMC is the parent facility of both the Galveston CBOC and the Texas City OPC, and these treatment records include both Galveston CBOC treatment records and an entry for treatment by a Texas City OPC optometrist.  Thus, it seems that the treatment records would have been included with the Houston VAMC treatment records if they had been available.  Therefore, the Board finds that the AOJ substantially complied with the June 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance is required).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the appeal.  

Law and Analysis

The Veteran has contended that he currently has bilateral hearing loss due to in-service noise exposure as the armorer for his unit.  He has stated that he worked with demolition equipment and weapons.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to service connection for bilateral hearing loss.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss.  In fact, his February 1977 separation examination found that his ears were normal and included an audiogram showing that he did not have hearing loss as defined by VA.  , there is affirmative evidence indicating that the Veteran did not have hearing loss at the time of his separation from service.  

There is also evidence indicating that the Veteran did not develop hearing loss within one year of his military service.  At the March 2012 VA examination, he reported working for NASA as a machinist in the years following his separation from service.  The Veteran submitted treatment records from NASA in May 2011 VCAA.  Those records specifically document ear problems through March 1999 involving pain associated with a dental problem, symptoms associated with an upper respiratory infection, popping, and wax build-up.  These records also document post-service noise exposure from constructions tools, such as a jackhammer, while he was working as a machinist for NASA.  However, notably, the NASA treatment records do not document any complaints of hearing loss, referral to an audiologist, or a diagnosis for hearing loss.  The Board finds it significant that the Veteran reported various ear problems and noise exposure prior to March 1999, but made no mention of hearing loss on such occasions. See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

The Board does note that VA medical records indicate that Veteran reported longstanding hearing loss in December 2011.  The Veteran is certainly competent to report the observable symptoms he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, this statement is general and vague, as the term "longstanding" does not necessarily indicate that the disorder manifested in service or within one year thereafter.  Notably, the Veteran was unable to recall the date of onset for hearing loss at the February 2015 hearing.  Further, as discussed above, the NASA treatment records demonstrate the lack of any complaint for hearing loss, despite frequent treatment for other problems with his ears, through March 1999.  His failure to report any complaints of hearing loss in the years following service is persuasive evidence that he was not then experiencing any relevant problems and outweighs his more general lay assertion of longstanding hearing loss in December 2011.  

Moreover, the Veteran was afforded a VA examination in March 2012 in connection with his claim.  The examination revealed right ear hearing loss for VA purposes, but the Veteran did not have left ear hearing loss as defined by 38 C.F.R. § 3.385.

For these reasons, the Board finds that the Veteran's hearing loss did not manifest in service or for many years thereafter.  

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has argued that he was exposed to acoustic trauma during his military service and that this was the injury sustained from which his hearing loss resulted. His DD 214 shows that his military occupational specialty was an inventory clerk, but the Veteran is considered competent to relate a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  

In addition, the evidence shows that the Veteran has current bilateral hearing loss by VA standards. See 38 C.F.R. § 3.385; February 2015 private audiogram; September 2015 VA examination.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is related to his noise exposure in service.

The March 2012 VA examiner rendered a negative nexus opinion regarding the Veteran's right ear hearing loss; however, in so doing, she did not discuss the 15 decibel threshold shift at 4000 Hertz in each ear demonstrated by comparing the Veteran's May 1974 entrance audiogram to his February 1977 separation audiogram.  

The Veteran was afforded another VA examination in September 2015 during which the examiner opined that his hearing loss was not caused by military noise exposure, as he exhibited normal hearing prior to his separation with no significant threshold shift noted at any frequency.  However, there was still no discussion of the 15 decibel shift at 4000 Hertz.  Moreover, the examiner did not explain the significance of the fact that the Veteran did not have a significant threshold shift in service.

Because the Board found the prior opinions to be inadequate, a VHA opinion was requested in November 2015.  The VHA examiner reviewed the Veteran's service treatment records, the NASA employment records, the February 2015 private audiogram, the prior VA examinations, and the relevant medical literature.  He noted the 15 decibel shift at 4000 Hertz in each ear, as reflected in the service treatment records and explained that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following exposure with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  He further explained that, despite the 15 decibel shift at 4000 Hertz during service, there is no basis to conclude that the Veteran would develop further threshold shifts after the initial in-service noise exposure.  He supported his opinion with reference to research from the Institute of Medicine.  The November 2015 VHA examiner further noted the Veteran's post-service noise exposure and indicated that the normal aging progression over the course of thirty years was the most likely cause of the Veteran's current bilateral hearing loss.  

The Board finds the November 2015 VHA opinion to be highly probative, as the examiner reviewed the claims file, considered the Veteran's lay statements, and provided a rationale for the opinion provided.   The opinion was factually accurate, fully articulated, and included sound reasoning for the conclusions provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

There is no medical opinion otherwise relating the Veteran's current bilateral hearing loss to service.

The Board does acknowledge that the Veteran has asserted that his bilateral hearing loss is related to his noise exposure in service.  While the Board has considered the Veteran's own opinion, the Board finds that the November 2015 VHA examiner's opinion is more probative, as it was provided by an audiologist with knowledge, training, and expertise and is supported by a complete rationale based on such knowledge, a review of the claims file, and the Veteran's medical history.

Based on the foregoing, the evidence does not show that the Veteran has current hearing loss that manifested in service or within one year thereafter or that is otherwise causally related thereto.  Therefore, the Board finds that the preponderance of the evidence weighs against the claim, and service connection is not warranted.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


